DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US2013/0298395A1) in view of Aomori (US5390079) and Fu (CN105023872A).

Lai reads on the claims as follows:
Claim 1. A fabrication method of a flexible electronic device, comprising: 
placing a first flexible substrate (20, Figs. 2 and 4) directly on a rigid substrate (10, Figs. 2 and 4), wherein the first flexible substrate comprises an edge and an area region surrounded by the edge; 
heating (using 30, Fig. 4) a portion (at 208) of the edge of the first flexible substrate, such that the heated portion of the edge of the first flexible substrate constitutes a melted edge (see para. [0015]); 
forming an electronic element (40 with 50,Fig. 7) on the first flexible substrate, the electronic element being located in the area region (202, Fig. 6); and 

performing a first heating process, such that a heated first portion of the edge of the first flexible substrate constitutes a first melted edge; 

performing a second heating process 

Claim 2. The fabrication method of the flexible electronic device as claimed in claim 1, wherein the melted edge completely forms a surroundings of the first flexible substrate. See “surrounding the effective region 202” in para. [0013; see para. [0015].
Claim 4. The fabrication method of the flexible electronic device as claimed in claim 1, wherein the first melted edge and the second melted edge completely form a surroundings of the first flexible substrate. See “surrounding the effective region 202” in para. [0013; see para. [0015].
Claim 7. The fabrication method of the flexible electronic device as claimed in claim 1, 
Claim 8. The fabrication method of the flexible electronic device as claimed in claim 1, 
Claim 9. The fabrication method of the flexible electronic device as claimed in claim 1, wherein the portion of the edge of the first flexible substrate is heated through a laser heating method or a contact heating method. See para. [0015].
Claim 10. The fabrication method of the flexible electronic device as claimed in claim 9, wherein the step of performing the contact heating method comprises contacting the portion of the edge of the first flexible substrate with a heated object (30).
Claim 11. The fabrication method of the flexible electronic device as claimed in claim 1, wherein the separation process comprises cutting (at 206) the first flexible substrate along an inner side of the melted edge, such that the melted edge is separated from the first flexible substrate forming the flexible electronic device. See Fig. 7.
Claim 12. The fabrication method of the flexible electronic device as claimed in claim 11, wherein the separation process further comprises removing the cut first flexible substrate from the rigid substrate after the melted edge is separated from the first flexible substrate forming the flexible electronic device. See Fig. 8.
Claim 13. The fabrication method of the flexible electronic device as claimed in claim 1, wherein a material of the first flexible substrate comprises a polymer (22 is polyimide, for example; see para. [0009]), and a glass transition temperature of the first flexible substrate is 
Claim 14. The fabrication method of the flexible electronic device as claimed in claim 1, wherein a material of the rigid substrate is identical to a material of the first flexible substrate, and a thickness of the rigid substrate is greater than a thickness of the first flexible substrate. See para. [0009] and [0011]. 142 and 22 can all be made of the same material. Regarding the thickness, the overall flexible substrate 20 is thinner than the rigid substrate 10. 
Lai discloses the claimed invention, except for the limitations crossed out, above. The examiner understands the reference as implying the heating rods 30 are used to melt material all along the groove 208 and that the groove forms a rectangle around the region 202. However, it is unclear the entire groove is melted at once, or whether the heating tool is used in succession, to form several edges.
Aomori teaches a thermocompression tool 11, which, for applying heat along four sides, the heating tool can be quadrilateral-shaped, as shown in Fig. 10 (i.e. all edges may be heated at once), or it can be linear-shaped, as shown in Fig. 11 (i.e. the edges must be heated in succession). See col. 5, lns. 40-55.
One of ordinary skill in the art understands the PCB of Lai is rectangular, i.e. has four sides, and therefore the groove 208 is also rectangular. However, if Applicant disagrees, it would have been obvious to one of ordinary skill in the art to make the PCB rectangular, as a matter of design choice, and particularly as one of the most common PCB shapes is rectangular.  
In view of the combined teachings of Lai and Aomori, it would have been obvious to one of ordinary skill in the art to utilize a linear heating tool, as shown in Fig. 11 of Aomori, to heat in succession the four sides making up the groove 208 of Lai. The two of the four heating steps can be considered to correspond to the claimed first and second heating steps. 
Regarding the planarizing process, it is known in the art to remove air bubbles between a flexible substrate and a carrier on which an electronic structure is to be formed. For example, Fu discloses a process in which a flexible substrate 202 (refer to Fig. 1B) is attached by means of electrostatic charge to a carrier 200, and an electronic structure 207 is formed on the flexible substrate 202 (see para. [0095]). An apparatus that can be used to attach the flexible substrate to the carrier is shown in Fig. 12 (refer to para. [0119] of translation, especially last ten lines). The carrier (here numbered 1212) is electrostatically-charged in step 1304, and the flexible substrate (here numbered 1214) is attached thereto. Negative pressure (see below) and rollers (i.e. pressurization) 1210a and 1210b in step 1308A are used to remove bubbles between the flexible substrate and the carrier.
The portion of Fu corresponding to the last sentence of the translation para. [0119] was translated using https://www.bing.com/translator and it reads as follows:
In an embodiment of the present invention, the attached device 1210 may be set up in a normal pressure environment or a negative pressure environment to enhance the removal efficiency of residual bubbles located between the load plate 1212a with static charge and the soft substrate 1214a with static charge.
Taking into consideration the teachings of Fu, one of ordinary skill in the art would have found it obvious to implement in Lai a bubble-removal step (i.e. planarizing), by means of depressurization, to ensure that the flexible substrate is flat, during manufacturing of the electronic element, i.e. to avoid any deformation or instability of the flexible substrate due to air bubbles. Taking into consideration the process as discussed above with respect to Lai and Amori, it would have been obvious to one of ordinary skill in the art to perform the planarizing process after forming a first melted edge, but before any further edges being melted. In particular, it would have been obvious to first form the first melted edge, to fix the position of the flexible substrate relative to the rigid substrate, to prevent relative movement therebetween. It would have been obvious to perform the planarizing prior to melting any additional edges, otherwise a warped shape of the flexible substrate would be fixed in place. In other words, the . 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lai as modified in view of Aomori and Fu, further in view of Narumi (US9502340).
Lai, as modified above, discloses the claimed invention, except only one flexible electronic device is formed. However, it is very well known in the art to produce multiple devices at a time, followed by separation into individual devices. See for example col. 3, lns. 19-27, explaining that a plurality of the wiring boards 20 formed on the product forming region X are cut into individual wiring boards 20, that a marginal region Y surrounds the product forming region X, and that there are dozens or thousands of product-forming regions X on supporting substrate 8, i.e. in other words Narumi discloses both the concept of forming multiple PCBs 20 in each product region X surrounded by a marginal region Y, and that multiple product regions X (and implicitly marginal regions Y) are formed on a substrate 8. In view of the teachings of Narumi, it would have been obvious to one of ordinary skill in the art to produce multiple flexible electronic devices as claimed in claims 15 and 16. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive. Applicant argues Fu does not disclose the added limitations. The examiner respectfully submits that Fu does disclose depressurization, as mentioned above, and the reference is still deemed applicable prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729